Order, Supreme Court, New York County (Marylin Diamond, J.), entered August 22, 2000, which, inter alia, denied defendant’s motion for pendente lite support and ancillary relief, and order, same court (Jacqueline Silbermann, J.), entered April 24, 2001, which, to the extent appealed from, denied defendant’s motion to modify the support provision of the August 15, 2001 pendente lite support award *130and declined to award attorney’s fees in excess of $10,000, unanimously affirmed, without costs.
We decline to disturb the pendente lite award, there being no showing of either exigent circumstances or a failure by the motion court properly to consider the factors specified in Domestic Relations Law § 236 (B) (6) and § 237 (a) (see, Gad v Gad, 283 AD2d 200). Ordinarily, an aggrieved party’s remedy for any perceived inequities in a pendente lite award is a speedy trial, and no exception is warranted here (see, Anonymous v Anonymous, 241 AD2d 353). Nor did defendant establish an entitlement to counsel fees in excess of those already awarded (see, Charpié v Charpié, 271 AD2d 169, 171-172). Concur — Lerner, J. P., Saxe, Buckley, Friedman and Marlow, JJ.